

Exhibit 10.12


AGREEMENT NOT TO COMPETE




As a condition to and in consideration of the award by MGIC Investment
Corporation (the “Company”) of Restricted Stock Units (“RSUs”) pursuant to the
2015 Omnibus Incentive Plan, to the individual signing or otherwise agreeing to
this Agreement Not to Compete (“Employee”), Employee agrees as follows:


1.    Employee shall not render services or assistance to any Competitor (as
defined below) of the Company or of any present or future parent, subsidiary or
other affiliate of the Company (collectively, “Affiliate”) (a) during the term
of Employee’s employment with the Company or with any Affiliate, and (b) for a
period of one year after the termination of such employment if such
post-employment services or assistance to a Competitor involve any of the
following:


(i) for an Employee whose principal business function for the Company or any
Affiliate during the one year prior to the termination of Employee’s employment
with the Company or such Affiliate (“the Relevant Period”) is sales or marketing
directly to customers of the Company or such Affiliate, selling, marketing
products or services competitive with those Employee sold or marketed on behalf
of the Company or Affiliate for whom Employee worked, to any of the Company’s or
such Affiliate’s customers for which Employee had responsibility or with which
Employee had regular contact, whether in person or through any communications
technology, at any time during the Relevant Period;


(ii) for an Employee who during the Relevant Period supervises other employees
who sell or market directly to customers, selling, marketing, or supervising the
sale or marketing of, products or services competitive with those within
Employee’s supervision, to any of the Company’s or such Affiliate’s customers
who, at any time during the Relevant Period, were served by employees Employee
supervised and were either customers about which Employee received confidential
information of Company or such Affiliate or customers with which Employee had
regular contact whether in person or through any communications technology; or


(iii) for an Employee who during the Relevant Period serves the Company or any
Affiliate in a capacity not described in subsections (i) or (ii), providing
services to a Competitor of the Company or such Affiliate in any capacity in
which confidential information of the Company or such Affiliate which Employee
learned during the Relevant Period, would reasonably be considered useful to the
Competitor.


2.    Employee shall not directly or indirectly, during the term of Employee’s
employment with the Company or with any Affiliate and for a period of one year
after termination of such employment, solicit or induce, or assist in any manner
in the solicitation or inducement of any employee of the Company who was subject
to Employee’s direct supervision or about whom Employee received any
Confidential Information, in either event during any part of the last year of
Employee’s employment with the Company or Affiliate, to accept any employment,
consulting, contracting or other confidential relationship with a Competitor.




1



--------------------------------------------------------------------------------




3.    For the purposes of this Agreement, the term “Competitor” means any
company (regardless of the form of its organization), including a proprietorship
(a) engaged in or preparing to engage in the business of guaranteeing or
insuring mortgages on property in the United States, Puerto Rico or Guam, or (b)
engaged in or preparing to engage in competition with any other business in
which the Company or any Affiliate is engaged, in any state or territory of the
United States in which the Company or any Affiliate is so engaged, but only if
such business accounted for at least 10% of the revenues of the Company and its
subsidiaries, on a consolidated basis, during the Relevant Period.


4.    The provisions of this Agreement shall bind the Employee and inure to the
benefit of the Company and its Affiliates, notwithstanding: (a) any termination
of the Restricted Stock Unit Agreement associated with this Agreement, or any
forfeiture of the related RSUs, or (b) any issuance of cash or shares to the
Employee in settlement of any RSU.


5.    The Employee acknowledges that the Company and each Affiliate are third
party beneficiaries of this Agreement and each one is entitled to enforce the
provisions of this Agreement by an action for injunction, damages or both, and
such other relief as may be proper.


6.    Any dispute arising out of or related to Employee’s employment with
Company or any Affiliate, or arising out of or related to this Agreement, or any
breach or alleged breach hereof (“a Covered Dispute”), shall be decided
exclusively by a state court sitting without a jury in the Wisconsin Circuit
Court for Milwaukee County. Employee irrevocably waives Employee’s right, if
any, to have any Covered Dispute decided in any jurisdiction or venue other than
the Wisconsin Circuit Court for Milwaukee County, and Employee irrevocably
waives the right to remove or transfer any action commenced in the Wisconsin
Circuit Court for Milwaukee County, to any other court or venue. Employee
irrevocably waives Employee’s right, if any, to have any Covered Dispute decided
by a jury.


7.    All terms capitalized in this Agreement shall have the respective meanings
set forth in the associated Restricted Stock Unit Agreement, unless otherwise
defined herein. This Agreement does not supersede or modify any other agreement
regarding non-competition of which the Company has the benefit.




    
Dated: As of the _____ day of ___ 2019.


Signature: ______________________________ 
 
Name: _______________________________





2

